DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 18 July 2022. Examiner acknowledges the amendments to claims 1, 3, 29, and 30. Claims 1-25 and 27-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 11-13, 16, 19-21, 23-25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazares (US-20080162182-A1, previously presented) in view of Kates (US-7801839-B2, previously presented).
Regarding claims 1, 29, and 30,  Cazares teaches a method to evaluate a wellness parameter or a derived parameter of a subject in response to freely moving physical activity of the subject, wherein in the case of claim 29, the method can be embodied as a non-transitory readable medium comprising computer-executable instructions stored thereon (A software implementation (or computer-implemented method) may include microcode, assembly language code, or a higher-level language code, which further may include computer readable instructions for performing various methods (Cazares, Paragraph [0204])), the method comprises automatically evaluating, by a processor, evaluating the wellness parameter or the derived parameter in response to receiving a plurality of measurements of freely moving physical activity of the subject from a sensor externally coupled to the subject, wherein the plurality of measurements are obtained by the sensor over a period of at least three days (the trended time compliance score, as illustrated in the third chart 904, is computed using the previous week's worth of recorded patient actions (Paragraph [0123])), wherein the plurality of measurements include a plurality of series of measurements corresponding to a plurality of time intervals within the period of at least three days (the average heart rate can be found at each interval within the time period, for example, at each of the 288 five-minute intervals occurring during 24 hours (Paragraph [0076]); Paragraph [0123])), wherein each series of measurements includes measurements obtained by the sensor during a corresponding time interval of the plurality of time intervals (Paragraph [0076]), wherein for each time interval, a plurality of activity levels are determined based on the corresponding series of measurements (patient diagnostics are automatically collected and stored by the implanted device 102. These values may be based on the patient's heart rate or physical activity over a time period (e.g., 24-hour period) and each diagnostic parameter is saved as a function of the time period. In one example, heart-rate based diagnostics utilize only normal intrinsic beats. For heart rate variability (HRV) patient diagnostics, the average heart rate can be found at each interval within the time period, for example, at each of the 288 five-minute intervals occurring during 24 hours (Paragraph [0076])), and a plurality of activity level bins are determined by grouping the plurality of activity levels (patient diagnostics are automatically collected and stored by the implanted device 102. These values may be based on the patient's heart rate or physical activity over a time period (e.g., 24-hour period) and each diagnostic parameter is saved as a function of the time period (Paragraph [0076])); and a plurality of numerical feature values are extracted from series of measurements associated with that time interval (The operating device 1606 may include one or more computers or other programming devices to control the execution of patient diagnostic routines 1614 (Paragraph [0178]); the current patient's received physiological value can be used to determine an index value based on the model of the reference group dataset (Paragraph [0149]); automatically comparing the received physiological data to a model to derive an index for the patient (Abstract); Examples of the sensors 204 include, without limitation, an electrocardiogram, an accelerometer, a pressure sensor, a cardiac output (CO) detector, a heart rate monitor, an interrogatory device, a weight scale, and a microphone…Examples of sensed value include, without limitation, standard deviation of averaged normal-to-normal (SDANN) cardiac depolarization interval trends, heart rate minimum (HRMin), physical activity, or a patient compliance index (Paragraph [0078]), wherein a sensed value reads on both the plurality of numerical features of claim 30 as well as the plurality of features of claim 1), wherein the plurality of feature values are determined based at least in part on the plurality of activity level bins (Each histogram bin contains the daily total for that combination. The percentage of histogram bins containing one or more counts can be saved each day as the footprint percent (Footprint %). The implanted device 102 can also provide an Activity Log.RTM. patient diagnostic (Activity %), which can include a general measure of patient activity and can be reported as the percentage of each time period during which the device-based accelerometer signal is above a threshold value (Paragraph [0076])), and wherein a plurality of average feature values are determined for the period of at least three days by averaging the plurality of feature values extracted for each time interval (the average heart rate can be found at each interval within the time period, for example, at each of the 288 five-minute intervals occurring during 24 hours. From these interval values, the minimum heart rate (MinHR), average heart rate (AvgHR), maximum heart rate (MaxHR) and standard deviation of average normal-to-normal (SDANN) values may be calculated and stored (Paragraph [0076]); the maximum percent change threshold value is computed by using a baseline value, such that if the sensed value (or daily average of sensed values) exceeds the percent change threshold from the baseline value an alert status is found. Baseline values may be calculated using a central tendency (e.g., average, mean, median, mode, etc.) or other composite of two or more sensed values over a particular time period (e.g., day, week, month, training period, etc.) (Paragraph [0079]); The index value may be calculated periodically or recurrently, such as daily, weekly, or monthly, such as by using average values for the periodic or recurrent time interval (Paragraph [0149])). Moreover, Cazares teaches that the wellness parameter is selected from the group consisting of an age, a hazard rate, a hazard ratio, a type 2 diabetes status and a body mass index (the index value may be interpreted to indicate the likelihood of a patient to experience heart failure decompensation in the next six months, such as relative to other patients in the patient reference group. For example, Hazard ratios or Cox Proportional Models may be used to determine such a likelihood (Paragraph [0151])). Finally, Cazares teaches that the derived parameter is evaluated in response to the evaluated wellness parameter (Using the physician or clinician's feedback, one or more parameters of the analysis are modified 1710, which may affect later execution (Paragraph [0181], wherein Figure 17 shows evaluating the derived parameter (1700, 1702) based on the evaluated wellness parameter (1704)) and optionally wherein the derived parameter is evaluated in response to a plurality of evaluated wellness parameters (Paragraph [0181]; Figure 17; a system 200 that measures and detects variance in patient-related data to identify acute changes that may indicate an onset of a physiological condition. In the system 200, two or more detectors 202A, 202B...202N are connected to one or more sensors 204 (Paragraph [0078])), wherein the optional limitation is not required.
However, Cazares fails to explicitly disclose that the wellness parameter or the derived parameter is evaluated using a machine learning model that defines instructions and parameters configured to output an indication of the wellness parameter or the derived parameter in response to the plurality of average feature values. Kates discloses training a neural network using outcome scores of previous subjects in order to determine the outcome score of a new subject (Kates, Col 22, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and non-transitory readable medium comprising computer-executable instructions stored thereon as taught by Cazares so as to incorporate that the wellness parameter or the derived parameter is evaluated using a machine learning model that defines instructions and parameters configured to output an indication of the wellness parameter or the derived parameter in response to the plurality of average feature values using machine learning techniques for determining the wellness indication for the subject as machine learning allows for statistical analysis of the output determination (Kates, Col 22, lines 62-67).
Regarding claim 2, Cazares in view of Kates teaches the method of claim 1, wherein at least one of the feature is derived from activity sensor data having frequencies within a range selected from the group consisting of any two of the following values: 0.1 Hz, 0.01 Hz, 0.001 Hz, 0.0001 Hz, 0.0002 Hz, 0.000011 Hz, 0.00001 Hz and 0.000001 Hz (For heart rate variability (HRV) patient diagnostics, the average heart rate can be found at each interval within the time period, for example, at each of the 288 five-minute intervals occurring during 24 hours (Cazares, Paragraph [0076]), wherein five minute intervals falls within 0.01-0.001 Hz).
Regarding claim 7, Cazares in view of Kates teaches the method of claim 1, further comprising a step of extracting the plurality of features from the plurality of measurements prior to evaluating the wellness parameter or the derived parameter (IMD 102 may communicate sensed physiological signal data to the transceiver 104, which may then communicate the signal data to a remote device, such as for processing (Cazares, Paragraph [0069])) and a step of post-processing the extracted set of features by performing a post-processing procedure, wherein the post-processing procedure is selected from the group consisting of imputation of missing or near-zero values, logarithm scaling, and dimensionality reduction (In other examples, a logarithmic, exponential, or other distribution function (e.g., a Bell curve) may be used to stratify a patient population into two or more risk categories or levels (Cazares, Paragraph [0131])).
Regarding claim 9, Cazares in view of Kates teaches the method of claim 1, wherein the wellness parameter comprises a plurality of wellness parameters of the subject, the plurality of wellness parameters selected from the group consisting of the age, the hazard rate, the hazard ratio, the type 2 diabetes status and the body mass index (Cazares, Paragraph [0146], [0151], wherein the identification of subject age with respect to identifying a model and subsequently identifying an index value corresponding to hazard ratio reads on the limitation of a plurality of wellness parameters). Cazares further teaches that the plurality of wellness parameters comprises a first wellness parameter and a second wellness parameter (wherein the first parameter is age and the second parameter is hazard ratio), and wherein the second wellness parameter is evaluated in response to a combination of the first evaluated wellness parameter and the plurality of features (Cazares, Paragraph [0146], [0151], wherein the hazard ratio is determined after identifying age and the corresponding model features).
Regarding claim 11, Cazares in view of Kates teaches the method of claim 1, further comprising evaluating the hazard rate of the subject using the machine learning model (Cazares, Paragraph [0151], wherein knowing the hazard ratio is equivalent to knowing the hazard rate; wherein the modification of Cazares in view of Kates teaches using the machine learning model) in response to the evaluated hazard rate of the subject and a reference hazard rate (Cazares, Figure 17, wherein the known analysis is evaluated based on previous interpretations of the analysis) and optionally wherein the reference hazard rate comprises an average hazard rate of a reference population (Cazares, Paragraph [0151]), wherein the optional limitation is not required.
Regarding claim 12, Cazares in view of Kates teaches the method of claim 1, further comprising evaluating hazard rate of the subject using the machine learning model (Cazares, Paragraph [0151], wherein knowing the hazard ratio is equivalent to knowing the hazard rate; wherein the modification of Cazares in view of Kates teaches using the machine learning model) in response to the evaluated hazard of the subject combined with a reference hazard rate (Cazares, Figure 17, wherein the known analysis is evaluated based on previous interpretations of the analysis) and optionally wherein the reference hazard rate comprises an average hazard rate of a reference population (Cazares, Paragraph [0151]), wherein the optional limitation is not required.
Regarding claim 13, Cazares in view of Kates teaches the method of claim 1, but fails to explicitly disclose that an accuracy of the evaluated hazard rate or hazard ratio is greater than an area under a receiver operating curve (ROC AUC) of about 0.6, and optionally wherein the ROC AUC is within a range from about 0.6 to about 0.9, and optionally wherein the accuracy is determined for a group of subjects for which the ROC AUC is determined, and optionally wherein the accuracy is determined for a group of subjects for which the ROC AUC is determined, and optionally wherein the subject is a member of the group of subjects, and optionally wherein the subject is not a member of the group of subjects, wherein the optional limitations are not required. Kates discloses a method for determining hazard ratio of a subject, wherein a ROC AUC of about 0.6 and within a range of about 0.6 to about 0.9 is disclosed (Kates, Col 41, lines 26-31; Col 17, lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Cazares so as to incorporate an accuracy of the evaluated hazard rate or hazard ratio is greater than an ROC AUC of about 0.6 as taught by Kates, as an ROC AUC is indicative of the accuracy of the curve (Kates, Col 41, lines 26-31).
Regarding claim 16, Cazares in view of Kates teaches the method of claim 1, wherein evaluating the hazard ratio of the subject is performed according to a Cox proportional hazards model (Cazares, Paragraph [0151]).
Regarding claim 19, Cazares in view of Kates teaches the method of claim 1, wherein the derived parameter is selected from the group comprising signal, information, action or other object evaluated or created or changed or used or transmitted or indexed or delivered in response to evaluated wellness parameter or in response to change in evaluated wellness parameter of the subject (the index may be used to indicate how likely a patient is to experience a change in health, such as an increase or decrease in quality of life, or a likelihood of death in a particular timeframe (Cazares, Paragraph [0151])).
Regarding claim 20, Cazares in view of Kates teaches the method of claim 1, wherein the derived parameter is selected from the group consisting of a frailty index, a physiological resilience, a survival function, a force of mortality, a life expectancy, a life expectancy from birth, and a remaining life expectancy of the subject, life span, average life span, maximum life span, healthy life span, health span, fertile life span, age when menopause occurs, wherein the said derived parameter is evaluated in response to an evaluated hazard rate or hazard ratio of the subject (Cazares, Paragraph [0151]).
Regarding claim 21, Cazares in view of Kates teaches the method of claim 1, further comprising an outputting of evaluated wellness parameter (When the index 1306 is associated with a high risk, then the WPA (within-patient alert) technique is enabled (Cazares, Paragraph [0157])), wherein such outputting is made in the form of adjustment coefficient, or a customized information, content, setting, set of options, service, recommendation, price, term, product or in the form of generation or providing or using or indexation or changing of anything selected from the group: information or object or process, or in the form of triggering or stopping a process (wherein the WPA is triggered when a corresponding risk is evaluated and un-triggered or off when the risk is evaluated as low as seen in Cazares, Paragraph [0157]).
Regarding claim 23, Cazares in view of Kates teaches the method of claim 1, wherein the wellness parameter is evaluated exclusively in response to a combination selected from the group consisting of an input gender of the subject, the feature and the plurality of features extracted from the plurality of measurements obtained by the sensor coupled to the subject (Constructing an appropriate reference group may impact the accuracy or value of any predictive calculations based on comparisons between a patient and the reference group (Cazares, Paragraph [0133])…patients with similar gender (Paragraph [0137])), wherein the optional limitation wherein the wellness parameter is evaluated exclusively in response to a combination selected from the group consisting of feature and the plurality of features extracted from the plurality of measurements obtained by sensor coupled to the subject is not required.
Regarding claim 24, Cazares in view of Kates teaches the method of claim 1, wherein the sensor comprises a measuring device, wherein the measuring device measures a physical quantity related to physical activity of the subject, wherein the measuring device comprises an accelerometer (Cazares, Paragraph [0078]), wherein the optional limitation wherein the measuring device comprises a plurality of measuring devices each of the plurality of measuring devices comprises an accelerometer is not required.
Regarding claim 25, Cazares in view of Kates teaches the method of claim 1, wherein the plurality of measurements received from the sensor is transmitted to a remote server (one or more external sensors 107 are adapted to communicate with the transceiver 104 and may transmit and receive information, such as sensed data (Cazares, Paragraph [0071])), wherein the optional limitations wherein the plurality of measurements received from sensor is transmitted to a database of the remote server and wherein the plurality of measurements received from sensor is transmitted over the Internet are not required.
Regarding claim 27, Cazares in view of Kates teaches the method of claim 1, wherein Cazares fails to explicitly disclose that the plurality of features are extracted based on the instructions and parameters defined by the machine learning model. Kates discloses training a neural network using outcome scores of previous subjects in order to determine the outcome score of a new subject (Kates, Col 22, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Cazares so as to incorporate that the plurality of features are extracted based on the instructions and parameters define by the machine learning model as machine learning allows for statistical analysis of the output determination (Kates, Col 22, lines 62-67).
Regarding claim 28, Cazares in view of Kates teaches the method of claim 27, wherein the instructions and parameters for determining the indication of the wellness parameter or the derived parameter for the subject are generated by training and validating a neural network using annotated measurements of freely moving physical activity of a plurality of subjects, each of the subjects having a known wellness indication (Kates, Col 22, lines 33-40).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazares in view of Kates as applied to claim 1 above, and further in view of Molettiere (US-20140164611-A1, previously presented).
Regarding claim 3, Cazares teaches the method of claim 1, but fails to explicitly disclose that the plurality of measurements comprises a low-resolution series of measurements, the low-resolution series of measurements comprising a measurement interval between successive measurements of the series, wherein the physical activity level of the subject corresponds to a level of overall physical activity of the subject over a period of time, and wherein the period of time corresponding to the level of overall physical activity is not less than one tenth of the interval between successive measurements, not less than 5 s, and is not longer than ten times the length of the interval between measurements and is not longer than 1 hour. Molettiere discloses a system for identifying different physical activities undertaken by a subject throughout the day based on a plurality of measurements, wherein the plurality of measurements comprises a low-resolution series of measurements (A graph bar shows the level of activity, and for each 15-minute interval the level of activity is represented according to the size of the bar (Molettiere, Paragraph [0083], Figure 8)), the low-resolution series of measurements comprising a measurement interval between successive measurements of the series (wherein as seen in Figure 8, there exists an interval between successive measurements of the series), wherein the physical activity level of the subject corresponds to a level of overall physical activity of the subject over a period of time (Paragraph [0083], Figure 8), and wherein the period of time corresponding to the level of overall physical activity is not less than one tenth of the interval between successive measurements, not less than 5 s, and is not longer than ten times the length of the interval between measurements and is not longer than 1 hour (Figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Cazares so as to incorporate a low-resolution series of movements as taught by Molettiere in order to properly identify the different activity states of the user (The one or more tracking devices may capture different types of data and identify different states of the user. For example, the system may identify when the user is sleeping, commuting, working, outdoors, running, at the gym, etc. (Molettiere, Paragraph [0088])).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazares in view of Kates as applied to claim 1 above, and further in view of Reyes-Ortiz et al. (“Human Activity Recognition on Smartphones with Awareness of Basic Activities and Postural Transitions” , previously presented), hereinafter Reyes-Ortiz.
Regarding claim 4, Cazares in view of Kates teaches the method of claim 1, but fails to explicitly disclose that at least one of the features is selected from the group consisting of autocorrelation, power spectral density and transition rates between different activity states and probability distribution properties. Reyes-Ortiz discloses a method for determining human postural transitions, wherein Reyes-Ortiz discloses a feature consisting transition rates between different activity states (Moreover, it was arranged with the intention of having also available all the possible PTs that occur between the three existing static postures. These are: stand-to-sit, sit-to-stand, sit-to-lie, lie-to-sit, stand-to-lie, and lie-to-stand… PTs have an average duration of 3.73s ± 1.17 seconds (Reyes-Ortiz, Page 179, The HAR Dataset with Postural Transitions)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Cazares in view of Kates so as to incorporate the feature consisting of transition rates between different activity states as taught by Reyes-Ortiz in order to explicitly identify activity states that occur before and after transition states (This finding is important given that, in general, the execution time of activities in real life takes longer than PTs which have nearly-fixed duration. As a consequence, this helps us to define the heuristic rules to filter PTs in the proposed recognition system (Reyes-Ortiz, Page 179, The HAR Dataset with Postural Transitions)).
Regarding claim 5, Cazares in view of Kates and Reyes-Ortiz teaches the method of claim 4, wherein the transition rates between different activity states comprise a set of transition rates between activity states (Moreover, it was arranged with the intention of having also available all the possible PTs that occur between the three existing static postures. These are: stand-to-sit, sit-to-stand, sit-to-lie, lie-to-sit, stand-to-lie, and lie-to-stand… PTs have an average duration of 3.73s ± 1.17 seconds (Reyes-Ortiz, Page 179, The HAR Dataset with Postural Transitions)), and optionally wherein transition rates between different activity states comprise a matrix of transition rates between said activity states, and optionally wherein said transition rates between different activity states comprise a full set of transition rates between all activity states, and optionally wherein said transition rates between different activity states comprise the matrix of transition rates between all activity states, wherein the optional limitations are not required.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazares in view of Kates as applied to claim 1 above, and further in view of Reyes-Ortiz and Cohen (WO-9712546-A1, previously presented).
Regarding claim 6, Cazares in view of Kates teaches the method of claim 1, further comprising outputting the wellness or the derived parameter (When the index 1306 is associated with a high risk, then the WPA (within-patient alert) technique is enabled (Cazares, Paragraph [0157])), but fails to explicitly disclose wherein the wellness parameter or the derived parameter is evaluated with a combined set of features comprising data from a transition matrix and a power spectral density from the plurality of measurements. Reyes-Ortiz discloses the use of a confusion matrix consisting of the identified activity states and transitions (Reyes-Ortiz, Page 183, Table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Cazares in view of Kates so as to incorporate the transition matrix as taught by Reyes-Ortiz in order to determine the accuracy of identifying transitions and activities (Reyes-Ortiz, Page 183, Table 2).
However, the combination of Cazares in view of Kates and Reyes-Ortiz still fails to teach that the parameter is evaluated with a set of features comprising data from a power spectral density from the plurality of measurements. Cohen discloses a method for assessing a hazard ratio of a subject based off of a physiological signal, wherein a power spectral density from a plurality of measurements is used to evaluate the hazard ratio (Cohen, Col 2, lines 22-27, 34-36; Col 3, lines 55-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Cazares in view of Kates and Reyes-Ortiz so as to incorporate a power spectral density as taught by Cohen as a power spectral density of physiological data is indicative of heart failure (Cohen, Col 2, lines 22-27, 34-36; Col 3, lines 55-56).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazares in view of Kates as applied to claim 7 above, and further in view of Alexe (US-20080313135-A1, previously presented).
Regarding claim 8, Cazares in view of Kates teaches the method of claim 7, but fails to explicitly disclose that the dimensionality reduction further comprises linear detrending or principal component analysis decomposition. Alexe discloses a method for identifying data clusters, wherein Alexe teaches the use of dimensionality reduction comprising principal component analysis (PCA (principal component analysis) can be used for dimensionality reduction in a dataset while retaining those characteristics of the dataset that contribute most to its variance, by keeping lower-order principal components and ignoring higher-order ones. Such low-order components often contain the "most important" aspects of the data (Alexe, Paragraph [0018])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Cazares in view of Kates so as to incorporate dimensionality reduction further comprising principal component analysis decomposition as taught by Alexe in order to reduce the size of datasets for easier analysis, while allowing for the retention of important aspects of data (Alexe, Paragraph [0018])).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazares in view of Kates as applied to claim 1 above, and further in view of Urdea (US-20090012716-A1, previously presented).
Regarding claim 10, Cazares in view of Kates teaches the method of claim 1, but fails to explicitly disclose that the wellness parameter comprises the diabetes type 2 status and wherein an accuracy of the evaluated diabetes type 2 status corresponds to a sensitivity and a selectivity selected from the group consisting of a sensitivity of at least 0.6 and at a selectivity of least 0.8, a sensitivity within a range from about 0.6 to about 0.9 and a selectivity within a range from about 0.8 to about 0.95, a sensitivity of at least 0.75 and a selectivity of at least 0.75, and a sensitivity within a range from about 0.75 to about 0.95 and a selectivity within a range from about 0.75 to about 0.95, and optionally wherein the accuracy is determined for a group of subjects, and optionally wherein the subject is a member of the group of subjects and optionally wherein the subject is not a member of the group of subjects, wherein the optional limitations are not required. Urdea discloses a method for predicting the likelihood of a subject developing diabetes based off of physiological data, wherein the wellness parameter comprises the diabetes type 2 status (The disease endpoints of the invention include type I and type II Diabetes Mellitus (Urdea, Paragraph [0271]), wherein Urdea further discloses an accuracy of the evaluated diabetes type 2 status corresponding to a sensitivity of 0.509 and selectivity of 0.898 (the sensitivity and false-positive rates of impaired glucose tolerance as a predictor of future conversion to Type 2 Diabetes was 50.9% and 10.2%, respectively (Paragraph [0008]), wherein the selectivity is equivalent to ((1 minus the number of false-positive) over 100), and the sensitivity is equivalent to ((1 minus the number of false-negative) over 100)), but does not explicitly disclose a sensitivity of at least 0.6. However, Urdea discloses sensitivity and selectivity as being result effective variables as maximizing sensitivity and selectivity results in greater clinical accuracy of properly identifying test results (Clinical accuracy relates to the proportion of true outcomes (true positives (TP) or true negatives (TN) versus misclassified outcomes (false positives (FP) or false negatives (FN)), and may be stated as a sensitivity, specificity (Paragraph 0123])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Cazares in view of Kates so as to incorporate a sensitivity of at least 0.6 as a matter of routine optimization in light of Urdea, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazares in view of Kates as applied to claim 1 above, and further in view of Alter (WO-2013036874-A9, previously presented).
Regarding claims 14 and 15, Cazares teaches the method of claim 1, but fails to explicitly disclose evaluating the hazard ratio (wherein the hazard ratio is considered equivalent to the hazard rate of claim 15) comprises evaluating an age-dependent hazard ratio (wherein the hazard ratio is considered equivalent to the hazard rate of claim 15) component and an age-independent hazard ratio (wherein the hazard ratio is considered equivalent to the hazard rate of claim 15) component of a hazard ratio (wherein the hazard ratio is considered equivalent to the hazard rate of claim 15) of the subject and optionally wherein evaluating the age-independent hazard ratio (wherein the hazard ratio is considered equivalent to the hazard rate of claim 15) component comprises evaluating an age-detrended hazard ratio (wherein the hazard ratio is considered equivalent to the hazard rate of claim 15) of the subject, wherein the optional limitation is not required. Alter discloses a method and system for using biological data to determine a hazard ratio of a patient, wherein the graphs shown in Figure 21 of Alter compare age-dependent and age-independent evaluations of the hazard ratio (Alter, Paragraph [0094]; Figure 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Cazares so as to incorporate the evaluation of the hazard ratio (wherein the hazard ratio is considered equivalent to the hazard rate) and hazard rate to comprise evaluating an age-dependent hazard ratio/rate component and age-independent hazard ratio/rate component as taught by Alter as age-dependency or age-independence can indicate whether the evaluation with respect to age is a contributing predictor of the hazard ratio (This result may validate that the prognostic contribution of GSVD (generalized singular value decomposition) is independent of age, and that combined with age, GSVD may make a better predictor than age alone (Alter, Paragraph [0094])).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazares in view of Kates as applied to claim 1 above, and further in view of Blander (US-20170286625-A1, previously presented).
Regarding claim 17, Cazares in view of Kates teaches the method of claim 1, but fails to explicitly disclose that evaluating the hazard rate or hazard ratio of the subject is performed according to an accelerated failure time model. Blander discloses a method for determining a hazard ratio of an individual using physiological markers, wherein it is taught that an accelerated failure time model is used to derive an age adjustment factor from a hazard ratio (a normalized hazard ratio 345 can be obtained from the hazard ratio 340, and the age adjustment factor 220 can be computed using the normalized hazard ratio. For these markers, an accelerated failure time model 350 can be used to derive age adjustment factors, for example, from the normalized hazard ratio 345 (Blander, Paragraph [0057])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Cazares in view of Kates so as to incorporate evaluating the hazard rate or ratio of the subject according to an accelerated failure time model as taught by Blander as an age adjustment factor obtained using the method of Blander is indicative a projected lifespan of an individual (Determining an individual age-adjustment factor for a particular health related parameter can include estimating a projected lifespan for the individual based on the chronological age of the individual and the data for the particular health-related parameter (Paragraph [0011])).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazares in view of Kates as applied to claim 1 above, and further in view of Simons et al. (“Dietary restriction of rodents decreases aging rate without affecting initial mortality rate – a meta-analysis”, previously presented), hereinafter Simons.
Regarding claim 18, Cazares in view of Kates teaches the method of claim 1, but fails to explicitly disclose that evaluating the hazard rate or hazard ratio of the subject is performed according to optimization parameters of a Gompertz-Makeham law of mortality. Simons discloses a study for determining a hazard ratio using a Gompertz-Makeham model (The addition of the Makeham parameter has been reported to improve the estimation of Gompertz parameters (Simons, Page 410, Summary); the Gompertz–Makeham model may in some cases result in more accurate estimates of a and b (aging process, aging rate) (Page 413, Gompertz estimates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Cazares in view of Kates so as to incorporate evaluating the hazard rate or hazard ratio according to optimization parameters of a Gompertz-Makeham law of mortality as Gompertz-Makeham parameters can result in a more accurate estimate of lifespan extension (Simons, Page 413, Gompertz estimates).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazares in view of Kates as applied to claim 1 above, and further in view of Harrington (US-20110144914-A1, previously presented).
Regarding claim 22, Cazares in view of Kates teaches the method of claim 1, but fails to explicitly disclose that the method further comprises evaluating a status selected from the group consisting of a type 2 diabetes status and a smoking status of the subject in response to the evaluated hazard rate or hazard ratio of the subject. Harrington discloses a method for assessing the cardiovascular health of a human, wherein a hazard ratio is determined, wherein a smoking status is evaluated when evaluating the hazard ratio (FIG. 10 is a graph showing the adjusted hazard ratio (HR) for protein biomarkers. Adjustment was based on traditional risk factors (TRFs):…smoking (Harrington, Paragraph [0019], Figure 10)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Cazares in view of Kates so as to incorporate evaluating a smoking status of the subject in response to the evaluated hazard rate or hazard ratio of the subject as taught by Harrington as smoking is a traditional risk factor that can affect the hazard ratio (Harrington, Paragraph [0019], Figure 10).

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections set forth in the previous office action (Applicant’s Remarks, Pages 11-17) are not considered to be persuasive.
Applicant’s arguments with respect to claims 1, 29, and 30, wherein Applicant discloses that Cazares in view of Kates fails to teach each and every limitation of the amended claim 1 (and the amended claims 29 and 30, due to similar subject matter), are not persuasive as Cazares in view of Kates is considered to read on the amended limitations. Cazares in view of Kates teaches wherein the plurality of measurements are obtained by the sensor over a period of at least three days (the trended time compliance score, as illustrated in the third chart 904, is computed using the previous week's worth of recorded patient actions (Cazares, Paragraph [0123])), wherein the plurality of measurements include a plurality of series of measurements corresponding to a plurality of time intervals within the period of at least three days (the average heart rate can be found at each interval within the time period, for example, at each of the 288 five-minute intervals occurring during 24 hours (Cazares, Paragraph [0076]); Cazares, Paragraph [0123])), wherein each series of measurements includes measurements obtained by the sensor during a corresponding time interval of the plurality of time intervals (Paragraph [0076]), wherein for each time interval, a plurality of activity levels are determined based on the corresponding series of measurements (patient diagnostics are automatically collected and stored by the implanted device 102. These values may be based on the patient's heart rate or physical activity over a time period (e.g., 24-hour period) and each diagnostic parameter is saved as a function of the time period. In one example, heart-rate based diagnostics utilize only normal intrinsic beats. For heart rate variability (HRV) patient diagnostics, the average heart rate can be found at each interval within the time period, for example, at each of the 288 five-minute intervals occurring during 24 hours (Cazares, Paragraph [0076])), and a plurality of activity level bins are determined by grouping the plurality of activity levels (patient diagnostics are automatically collected and stored by the implanted device 102. These values may be based on the patient's heart rate or physical activity over a time period (e.g., 24-hour period) and each diagnostic parameter is saved as a function of the time period (Cazares, Paragraph [0076])); and a plurality of numerical feature values are extracted from series of measurements associated with that time interval (The operating device 1606 may include one or more computers or other programming devices to control the execution of patient diagnostic routines 1614 (Paragraph [0178]); the current patient's received physiological value can be used to determine an index value based on the model of the reference group dataset (Cazares, Paragraph [0149]); automatically comparing the received physiological data to a model to derive an index for the patient (Cazares, Abstract); Examples of the sensors 204 include, without limitation, an electrocardiogram, an accelerometer, a pressure sensor, a cardiac output (CO) detector, a heart rate monitor, an interrogatory device, a weight scale, and a microphone…Examples of sensed value include, without limitation, standard deviation of averaged normal-to-normal (SDANN) cardiac depolarization interval trends, heart rate minimum (HRMin), physical activity, or a patient compliance index (Cazares, Paragraph [0078]), wherein a sensed value reads on both the plurality of numerical features of claim 30 as well as the plurality of features of claim 1), wherein the plurality of feature values are determined based at least in part on the plurality of activity level bins (Each histogram bin contains the daily total for that combination. The percentage of histogram bins containing one or more counts can be saved each day as the footprint percent (Footprint %). The implanted device 102 can also provide an Activity Log.RTM. patient diagnostic (Activity %), which can include a general measure of patient activity and can be reported as the percentage of each time period during which the device-based accelerometer signal is above a threshold value (Cazares, Paragraph [0076])), and wherein a plurality of average feature values are determined for the period of at least three days by averaging the plurality of feature values extracted for each time interval (the average heart rate can be found at each interval within the time period, for example, at each of the 288 five-minute intervals occurring during 24 hours. From these interval values, the minimum heart rate (MinHR), average heart rate (AvgHR), maximum heart rate (MaxHR) and standard deviation of average normal-to-normal (SDANN) values may be calculated and stored (Cazares, Paragraph [0076]); the maximum percent change threshold value is computed by using a baseline value, such that if the sensed value (or daily average of sensed values) exceeds the percent change threshold from the baseline value an alert status is found. Baseline values may be calculated using a central tendency (e.g., average, mean, median, mode, etc.) or other composite of two or more sensed values over a particular time period (e.g., day, week, month, training period, etc.) (Cazares, Paragraph [0079]); The index value may be calculated periodically or recurrently, such as daily, weekly, or monthly, such as by using average values for the periodic or recurrent time interval (Cazares, Paragraph [0149])).
Applicant’s arguments with respect to the provisional double patenting objection set forth in the previous office action (Applicant’s Remarks, Page 17) are not considered to be persuasive.
Applicant’s arguments with respect to Applicant’s traversal of the provisional double patenting object are not considered to be persuasive as claim 30 discloses similar subject matter to claim 1, wherein claim 30 merely fails to explicitly disclose the use of a processor for automatically evaluating the wellness parameter or the derived parameter, however as claim 30 still discloses evaluating the wellness parameter or the derived parameter using a machine learning model, a processor would still be required to evaluate the wellness parameter or the derived parameter. As such, claim 30 is considered to be a substantial duplicate of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791